     Case 2:19-cv-01944-R-AS Document 20 Filed 09/24/19 Page 1 of 2 Page ID #:63

1    Amy L. B. Ginsburg (275805)
2
     Kimmel & Silverman, P.C.
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    teamkimmel@creditlaw.com
     Attorney for Plaintiff
6

7                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
8

9
     ANTONIO OWENS,                          §
                                             §
10                 Plaintiff,                §     Civil Action No. 2:19-cv-01944-R-AS
                                             §
11                  v.                       §
12   AFNI, INC.,                             §
                                             §
13                                           §
                   Defendant.
14                                           §
                                             §
15

16
                                NOTICE OF SETTLEMENT
17
     TO THE CLERK:
18
     NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
19
     reached settlement. The parties anticipate filing a stipulation of dismissal of this
20
     action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.
21

22
     Dated: September 24, 2019               By: /s/ Amy L. B. Ginsburg
23                                             Amy L. B. Ginsburg, Esquire
                                               Kimmel & Silverman, P.C.
24
                                               30 E. Butler Pike
25                                             Ambler, PA 19002
                                               Phone: (215) 540-8888
26                                             Fax: (877) 788-2864
27                                             Email: aginsburg@creditlaw.com

28                                           -1-

                                      NOTICE OF SETTLEMENT

                                                                            2:19-cv-01944-R-AS
27
     Case 2:19-cv-01944-R-AS Document 20 Filed 09/24/19 Page 2 of 2 Page ID #:64

1

2
                            CERTIFICATE OF SERVICE
3
                 I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and
4

5    correct copy of the Notice of Settlement in the above-captioned matter, upon the
6
     following via CM/ECF system:
7
                                    Justin M. Penn, Esquire
8                                Hinshaw and Culbertson LLP
9
                              11601 Wilshire Boulevard, Suite 800
                                   Los Angeles, CA 90025
10                                 jpenn@hinshawlaw.com
                                    Attorney for Defendant
11

12

13
     Dated: September 24, 2019             By: /s/ Amy L. B. Ginsburg
14                                           Amy L. B. Ginsburg, Esquire
15
                                             Kimmel & Silverman, P.C.
                                             30 E. Butler Pike
16                                           Ambler, PA 19002
                                             Phone: (215) 540-8888
17
                                             Fax: (877) 788-2864
18                                           Email: aginsburg@creditlaw.com
19

20

21

22

23

24

25

26

27

28                                         -2-

                                    NOTICE OF SETTLEMENT

                                                                        2:19-cv-01944-R-AS
27
